Affirmed as modified; Opinion Filed January 15, 2020




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00435-CR

                      BRENTDRICK DEMOND COLLIER, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-76269-P

                                         OPINION
                          Before Justices Molberg, Reichek, and Evans
                                   Opinion by Justice Evans
       Brentdrick Demond Collier appeals from the trial court’s judgment convicting him of

indecency with a child. In his sole issue, appellant contends the judgment should be reformed to

reflect that he was not sentenced in accordance with a plea bargain agreement. We agree, and the

State does not dispute, that the judgment should be reformed. We sustain the issue and affirm the

judgment as modified.

                                       BACKGROUND

       Appellant was charged by indictment with indecency with a child. On April 26, 2018,

appellant rejected a plea offer from the State for fifteen years’ confinement. Appellant waived

trial by jury, entered a plea of not guilty, and proceeded with a bench trial. During the trial,

appellant rejected a second plea offer from the State for ten year’s confinement. Following trial,
the trial court found appellant guilty and sentenced him to twenty years’ confinement in the Texas

Department of Criminal Justice.

                                           ANALYSIS

        In his sole issue, appellant requests that this Court reform the judgment because it

incorrectly states that appellant’s sentence was pursuant to a plea agreement. In cases such as

these, where the necessary data and information is available, we have the authority to modify the

incorrect judgment. See TEX. R. APP. P. 43.2(b); Estrada v. State, 334 S.W.3d 57, 63 (Tex.

App.—Dallas 2009, no pet.) (“This Court has the power to modify an incorrect judgment to make

the record speak the truth when we have the necessary information to do so.”); Bigley v. State, 865
S.W.2d 26, 27–28 (Tex. Crim. App. 1993). Accordingly, we sustain appellant’s issue and modify

the judgment to reflect that appellant was not sentenced in accordance with a plea bargain

agreement.

                                        CONCLUSION

       Based on the foregoing, we reform the trial court’s judgment to reflect that appellant was

not sentenced in accordance with a plea bargain agreement. As modified, we affirm the trial

court’s judgment.



                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
190435F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 BRENTDRICK DEMOND COLLIER,                         On Appeal from the 203rd Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. F17-76269-P.
 No. 05-19-00435-CR         V.                      Opinion delivered by Justice Evans.
                                                    Justices Molberg and Reichek participating.
 THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to reflect that appellant Brentdrick Demond Collier was not sentenced in accordance with a plea
bargain agreement.

       As REFORMED, the judgment is AFFIRMED.


Judgment entered this 15th day of January, 2020.




                                              –3–